Citation Nr: 0217198
Decision Date: 11/27/02	Archive Date: 02/07/03

DOCKET NO. 02-01 911               DATE NOV 27, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES 

Entitlement to service connection for bilateral defective hearing. 

Entitlement to service connection for tinnitus. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Marine
Corps from December 1968 to July 1970, including service in the
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of May 2000 from the Department of
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan,
which denied service connection for bilateral defective hearing and
tinnitus.

REMAND

The record shows that Remand is required because of deficient
development of the issues on appeal by the agency of original
jurisdiction.

The RO denied the veteran's claims in May 2000, based on findings
that the claims were not well grounded. The RO notified the veteran
of the decision in June 2000, and in June 2001, the veteran filed
a timely notice of disagreement. The RO neither re-adjudicated the
claim under the Veterans Claims Assistance Act of 2000 (VCAA), Pub.
L. No. 106-475, 114 Stat. 2096 (2000) nor undertook any further
development.

Furthermore, the veteran's DD-214 shows that the veteran was
awarded the Combat Action Ribbon, and his claim is based on his
statement that his hearing is impaired as a result of a grenade
explosion. Although the statement of the case of January 2002
includes a citation to 38 U.S.C.A. 1154(b), it is very clear from
the rating decision of May 2000 that the RO did not afford the
veteran's claim the benefit of the provisions 38 U.S.C.A. 1154(b)
that are applicable to combat veterans.

The case is Remanded to the RO for the following actions:

2 -

1. Initially, the RO should notify the veteran of the provisions of
the VCAA and its implementing regulations, including VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claims. The RO must ensure that all the notice
and duty to assist provisions are applied to the claims.

2. The RO should ask the veteran to identify specific names,
addresses, and approximate dates of treatment for all health care
providers from whom he has received treatment for his bilateral
defective hearing and tinnitus since service separation. In
addition, the veteran should be asked to identify specific names,
addresses, and approximate dates of any preemployment or employment
medical examinations undergone after final service separation. With
any necessary authorization from the veteran, the RO should attempt
to obtain copies of all pertinent records identified by the veteran
that have not been previously secured. In any event, the RO should
obtain copies of all clinical records pertaining to treatment of
the veteran for bilateral defective hearing, ear infections or
tinnitus at the VAMC, Battle Creek, or other VA medical facility,
since service separation.

3. The RO should request that the National Personnel Records Center
(NPRC) make a further search for additional service medical records
of the veteran, including Reports of Medical History, and any
reports of medical treatment of the veteran while on active duty.
In addition, the RO should request the veteran's

3 -

complete service administrative and personnel records (DA-20 and
201 file). With the additional information obtained, the RO should
also request "morning reports" or similar records from the
Director, National Archives and Records Administration (NARA).

4. The RO should request another VA audiology examination of the
veteran by a VA audiologist who has reveiwed the veteran's complete
service medical records, as well as any additional evidence
obtained by the RO pursuant to this Remand order. The VA
audiologist should be asked to state his or her opinion as to
whether it is at least as likely as not that any current bilateral
defective hearing or tinnitus found in the veteran was caused or
worsened by the veteran's malaria or any medication used to treat
that malaria during his period of active service. The examiner
should further be asked to state his or her opinion as to whether
it is at least as likely as not that any current bilateral
defective hearing or tinnitus found in the veteran was caused or
worsened by any inservice ear infections, or noise exposure which
is clinically established by the additional service medical
records, morning reports or sick reports obtained pursuant to this
Remand order.

5. The RO should then review the record and establish that all
requested development actions have be completed; that all requested
examinations and medical opinions have been provided. Should
requested development actions not be completed, the case should be
retained at the RO until such time as all requested development has
been fully completed.

4 -

6. Upon completion of the requested actions, the RO should
readjudicate the issues of service connection for bilateral
defective hearing and tinnitus on the merits, ensuring that all
applicable provisions of law, including VCAA and 38 U.S.C.A.
1154(b), are taken into account.

If the benefits sought on appeal are not granted to the veteran's
satisfaction or if a timely Notice of Disagreement is received with
respect to any other matter, the RO should issue a Supplemental
Statement of the Case, including all applicable law and
regulations, and the appellant and his representative should be
provided an opportunity to respond. The appellant should be advised
of the requirements to initiate and perfect an appeal on any issue
addressed in the Supplemental Statement of the Case which is not
currently on appeal. The case should then be returned to the Board
for further appellate consideration, if otherwise in order. The
Board intimates no opinion, either legal or factual, as to the
ultimate disposition of these claims.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part

5 -

IV, directs the ROs to provide expeditious handling of all cases
that have been remanded by the Board and the Court. See M21-1, Part
IV, paras. 8.44-8.45 and 38.02-38.03.

G.H. Shufelt 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).



